Citation Nr: 1550569	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a neck disorder, to include as secondary to a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral foot disorder.

5.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently resides in Milwaukee, Wisconsin.

In July 2013, the Veteran attended a video conference hearing before the undersigned.  The hearing transcript is of record.  In July 2014, the case was remanded by the Board for further development.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board remanded the issues on appeal in order to obtain an addendum medical opinion regarding the relationship of the Veteran's current foot disorders to service.  The Board had found that the prior May 2011 VA examination was inadequate to address this question, because the examiner had discounted the Veteran's credible lay statements regarding having problems with his feet in service due solely to the lack of corroboration of his assertions in his service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that the VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

A Veteran, as a layperson, is competent to report on the onset and continuity of current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  In this case, the Veteran has submitted numerous written statements and testified in July 2013 that he experienced foot problems in service as the result of his foot patrol duty which required shifts of anywhere from 8 to 16 hours daily.  He has also submitted statements from his spouse and brothers, who confirmed that they noticed the Veteran had difficulty walking when he returned home from service.

An October 2014 addendum medical opinion was obtained from the examiner who performed the May 2011 VA examination.  The examiner restated his prior opinion, that the Veteran's foot disorder was less likely than not related to service, and provided the same rationale he had put forward in May 2011.  He wrote that the Veteran's service treatment records were silent for any foot disorders, and it appears to the Board he again discounted the Veteran's credible lay statements, despite the Board's July 2013 instructions that the examiner should "consider these statements to be credible, regardless of the lack of notation of symptoms in the service treatment records."  

The Board is obligated by law to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the VA examiner failed to follow the explicit instructions of the July 2013 Board remand.  The Board therefore finds that this claim must again be remanded in order to obtain a new VA opinion that will adequately address the Veteran's contentions.

Because the Veteran is alleging that his remaining claims are secondary to his bilateral foot disorder, they are inextricably intertwined with the issue of entitlement to service for a bilateral foot disorder, and cannot be adjudicated at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from a podiatrist or other appropriate medical specialist other than the examiner who performed the May 2011 VA examination.  The physician must review all files in Virtual VA and VBMS, and should so indicate in his or her written report.

After reviewing the record, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that any current foot disorder is related to service.  

The physician must specifically address the Veteran's statements as to experiencing foot problems in service as the result of his foot patrol duty, and experiencing difficulty with walking shortly after separation from service, and consider these statements to be credible, regardless of the lack of notation of symptoms in the service treatment records.  The physician is also asked to discuss the lay statements of the Veteran's spouse and brothers which state that they observed the Veteran having difficulty walking when he returned home from service.

A complete rationale for the opinion provided must be set forth.

2. Ensure that the opinion complies with this remand and the question presented in the request.  If the physician failed to comply with the instructions above, it must be returned to the physician for necessary corrective action, as appropriate.

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

